DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a method comprising: determining a magnetic field transmission characteristic corresponding to each type of magnetic nanowire (MNW) of a plurality of types of MNWs; determining a ferromagnetic resonance (FMR) characteristic of each type of MNW of the plurality of types of MNWs, wherein each type of MNW has an FMR characteristic that differs from an FMR characteristic of each other type of MNW of the plurality of types of MNWs; and especially, identifying each type of MNW of the plurality of types of MNWs based on the corresponding magnetic field transmission characteristic and the corresponding FMR characteristic; and associating each type of MNW of the plurality of MNWs with a corresponding object of a plurality of objects, wherein each object differs from at least one other object of the plurality of objects as recited in claim 1.  Similar limitations as recited in claims 14 and 18 and further limitations of the dependent claims 2-13, 15-17, 19 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Yoon (US 2019/0051821); Nozaki (US 2015/0085569); Haycock (US 2004/0100278); Kou (US 2011/0080241) and Kou (US 8,432,164) are cited because they are related to magnetic nanowires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887